                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

vs.                                                   CASE NO. 3:19-cr-192-J-20MCR

GE SONGTOA
ZHENG YAN



                  ORDER OF TEMPORARY DETENTION PENDING
                   HEARING PURSUANT TO BAIL REFORM ACT

      Upon oral joint motion of both Defendants to continue the detention hearing, and

the Court finding good cause for the continuance pursuant to 18 U.S.C. § 3142(f)(2) the

Motion is GRANTED and it is ORDERED that a detention hearing is set for January 16,

2020 at 10:30 AM before the Honorable Monte C. Richardson in Courtroom No. 5C, Fifth

Floor, 300 North Hogan Street, Jacksonville, Florida. Both Defendants shall be held in

custody by the United States Marshals and produced for the hearing.



Date: December 11, 2019




Copies to:
Assistant United States Attorney (Coolican)
Edward Shohat, Esq.
Henry Coxe, III, Esq.
United States Pretrial Services
United States Marshal Service
